Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 5, 6, 7, 8, 10, 11, 12, 14, 15, 16, 17, 19, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20130301605) in view of SEOK (US 20160066349) and GHOSH et al. (US 20130223419).

Regarding claims 2, 12, 17, KIM et al. (US 20130301605) teaches a device for soliciting one or more channel status responses, the device comprising storage and processing circuitry, the processing circuitry coupled to storage, the processing circuitry configured to: 
determine a plurality of user devices associated with a multiuser communication over a wireless channel (par. 65-67, group poll message to a group of wireless client devices, a resource allocation for at least one of a sequence of time slots and a range of frequency sub-bands for transmitting response messages by the members of the group), wherein the wireless channel is associated with a plurality of subcarrier frequencies (par. 65-67, a resource allocation for at least one of a sequence of time slots and a range of frequency sub-bands for transmitting response messages by the members of the group); 
assign a first subset of subcarrier frequencies to a first user device of the plurality of user devices (par. 65-67, 111, 113, 115), wherein the first subset is associated with a first subcarrier frequency (par. 65-67, 111, 115, a polling message comprising information related to resource allocation that at least partly indicates a resource allocation in time-frequency space for a wireless client device…Each of the client devices in a group is allocated its own sequential time slot or parallel frequency sub-band for transmitting its respective response message, which indicating by time slot index and sub-band index as in par. 113); 
assign a second subset of subcarrier frequencies to a second user device of the plurality of user devices (par. 65-67, 111, 113, 115), wherein the second subset is associated with a second subcarrier frequency (par. 65-67, 111, 115, a polling message comprising information related to resource allocation that at least partly indicates a resource allocation in time-frequency space for a wireless client device…Each of the client devices in a group is allocated its own sequential time slot or parallel frequency sub-band for transmitting its respective response message, which indicating by time slot index and sub-band index as in par. 113); 
cause to send a channel status request poll to the plurality of user devices, wherein the channel status request poll comprises a first indication of a first time period for the plurality of user devices to simultaneously transmit their respective channel status response (par. 65-67, 111, 115, 127, group poll message to a group of wireless client devices, a polling message comprising information related a resource allocation for at least one of a sequence of time slots and a range of frequency sub-bands for transmitting response messages by the members of the group as further indicating in par. 131, 134, 139, which indicating by time slot index and sub-band index as in par. 113), a second indication of the first subcarrier frequency for the first user device to transmit a first channel status response (par. 65-67, 111, 113, 115, 131, 134, 139), and a third indication of the second subcarrier frequency for the second user device to transmit a second channel status response (par. 65-67, 111, 115, group poll message to a group of wireless client devices, a polling message comprising information related a resource allocation for at least one of a sequence of time slots and a range of frequency sub-bands for transmitting response messages by the members of the group and Each of the client devices in a group is allocated its own…parallel frequency sub-band for transmitting its respective response message as further indicating in par. 131, 134, 139, , which indicating by time slot index and sub-band index as in par. 113); 
identify the first channel status response received from the first user device over the first subset of subcarrier frequencies during the first time period (par. 65-67, 111, 115, 131, 134, 136, 139, when 4 STAs are allocated in one 2 MHz sub-band (parallel ACK) for 4 MHz, 8 MHz, and 16 MHz bands, which indicating by time slot index and sub-band index as in par. 113); 
determine, based on the first channel status response, that a quantity of data that the first user device is to transmit after the first channel status (par. 109, The response message may provide information to the access point about the class of traffic, including a coarse estimate of the amount of data traffic allocation required by the wireless client device in the polled group, which is greater than zero or indicating that the wireless client device has data to transmit); 
determine, based on the first channel condition (par. 87, to detect whether the channel is busy. A carrier sensing scheme may be used wherein a node wishing to transmit data has to first listen to the channel for a predetermined amount of time to determine whether or not another node is transmitting on the channel within the wireless range. If the channel is sensed to be idle, then the node may be permitted to begin the transmission process. If the channel is sensed to be busy, then the node may delay its transmission for a random period of time called the backoff interval), that the first user device is ready for data communication (par. 96, The polling list is used to force the polling of contention free mobile devices capable of being polled, whether or not the access point has pending traffic to transmit to those mobile devices; par. 127, is used to indicate to the access point (AP) whether or not STA has data to transmit), wherein the channel condition is associated with the first channel status response and the first subcarrier frequency (par. 87, 96, the channel condition would that the data can transmit on the channel, e.g. polling or data, and channel condition indicating the channel or subcarrier frequency as in par. 65); 
identify the second channel status response received from the second user device over the second subset of subcarrier frequencies during the first time period  (par. 65-67, 111, 115, 131, 134, 136, 139, when 4 STAs are allocated in one 2 MHz sub-band (parallel ACK) for 4 MHz, 8 MHz, and 16 MHz bands, which indicating by time slot index and sub-band index as in par. 113); and 
determine, based on the second channel condition (par. 87, to detect whether the channel is busy. A carrier sensing scheme may be used wherein a node wishing to transmit data has to first listen to the channel for a predetermined amount of time to determine whether or not another node is transmitting on the channel within the wireless range. If the channel is sensed to be idle, then the node may be permitted to begin the transmission process. If the channel is sensed to be busy, then the node may delay its transmission for a random period of time called the backoff interval), that the second user device is ready for data communication (par. 96, The polling list is used to force the polling of contention free mobile devices capable of being polled, whether or not the access point has pending traffic to transmit to those mobile devices; par. 127, is used to indicate to the access point (AP) whether or not STA has data to transmit), wherein the second signal strength is associated with the second channel status response and the second subcarrier frequency (par. 87, 96, the channel condition would that the data can transmit on the channel, e.g. polling or data, and channel condition indicating the channel or subcarrier frequency as in par. 65).
However, KIM does not teach determine, based on a first signal strength being greater than a threshold signal strength greater than zero and based on the quantity of data being greater than the data threshold, that the first user device is ready for data communication; determine, based on a second signal strength being greater than the threshold signal strength greater than zero, that the first user device is ready for data communication;
But, SEOK (US 20160066349) in a similar or same field of endeavor teaches determine, based on a first signal strength being greater than a threshold signal strength greater than zero (par. 283, 284, 288, it may be determined on a primary channel having the size of 2 W MHz whether the channel is busy/idle, based on the CCA threshold of A+3 dBm) and based on the quantity of data being greater than the data threshold (par. 305, if transmission of a data unit having a size greater than or equal to a first channel width (e.g., W MHz)), that the first user device is ready for data communication (par. 283, 284, 305, based on determination, the TXOP is permitted); determine, based on a second signal strength being greater than the threshold signal strength greater than zero, that the second user device is ready for data communication (par. 283, 284, 288, it may be determined on a primary channel having the size of 2 W MHz whether the channel is busy/idle, based on the CCA threshold of A+3 dBm);
Thus, it would have been obvious to the person of ordinary skill in the art at the time of the filed to implement the system or method as taught by SEOK in the system of KIM to compare the signal strength and data unit size to determine the channel for the device is ready for data communication.
The motivation would have been to transmit and receive a small amount of data at a low rate in an environment in which a large number of devices is present.
However, KIM and SEOK do not teach determine that a quantity of data that to transmit is greater than a data threshold. 
But, GHOSH et al. (US 20130223419) in a similar or same field of endeavor teaches determine, based on message, that a quantity of data that to transmit is greater than a data threshold (par. 130, The ACK frame include a buffer units (BU) field indicating whether there is data buffered in the device for the client device and the number of bytes of buffered data exceeds the Buffered Data Quantity Threshold indicated in the power save poll (PS-Poll) message).
Thus, it would have been obvious to the person of ordinary skill in the art at the time of the filed to implement the system or method as taught by GHOSH in the system of KIM and SEOK to indicate the data to transmit is greater than threshold.
The motivation would have been to dynamically adjusting the bandwidth to adapt to different data units.

Regarding claims 4, 14, 19, KIM teaches the device of claim 2, wherein the processing circuitry is further configured to assign a third subset of subcarrier frequencies to a third user device of plurality of user devices (par. 65-67, 111, 115, a polling message comprising information related to resource allocation that at least partly indicates a resource allocation in time-frequency space for a wireless client device…Each of the client devices in a group is allocated its own sequential time slot or parallel frequency sub-band for transmitting its respective response message, which indicating by time slot index and sub-band index as in par. 113).

Regarding claims 5, 15, 20, KIM teaches the device of claim 4, wherein the processing circuitry is further configured to identify a third channel status response received from the third user device over the third subset of subcarrier frequencies (par. 65-67, 111, 115, 131, 134, 136, 139, when 4 STAs are allocated in one 2 MHz sub-band (parallel ACK) for 4 MHz, 8 MHz, and 16 MHz bands, which indicating by time slot index and sub-band index as in par. 113).

Regarding claim 6, 16, 21, KIM teaches the device of claim 5, wherein the third channel status response is simultaneously received during the first time period (par. 65-67, 111, 115, 131, 134, 136, 139, parallel responses from client devices in a time slot).

Regarding claim 7, KIM teaches the device of claim 2, wherein the channel status request poll is sent simultaneously to the plurality of user devices (par. 65-67, polling message to group of client devices).

Regarding clam 8, KIM teaches the device of claim 2, wherein the processing circuitry is further configured to determine, based on the first channel status response, a feedback indication that the first user device has the quantity of data to be transmitted (par. 109, The response message may provide information to the access point about the class of traffic, including a coarse estimate of the amount of data traffic allocation required by the wireless client device in the polled group, which is greater than zero or indicating that the wireless client device has data to transmit).


Regarding claim 10, KIM teaches the device of claim 2, further comprising a transceiver configured to transmit and receive wireless signals (fig. 1, par. 65-67, 111, 115, wireless communication).

Regarding claim 11, KIM teaches the device of claim 10, further comprising an antenna coupled to the transceiver (fig. 1, par. 64).

Claims 3, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20130301605), SEOK (US 20160066349), and GHOSH et al. (US 20130223419) as in claims 2, 12, 17 in further view of DENTENEER et al. (US 20110150004).

Regarding claims 3, 13, 18, KIM does not explicitly teach the device of claim 2, wherein the processing circuitry is further configured to determine that the second user device is not ready for data communication based on an absence of a channel status response from the second user device during a second time period.
But, DENTENEER in a similar or same field of endeavor teaches wherein the processing circuitry is further configured to determine that the second user device is not ready for data communication based on an absence of a channel status response from the second user device during a second time period (par. 54, channel adaptive transmission can be selected by choosing only a subset of stations that replied with M-CTS to build the next MIMO frame; the decision can be made based on the information gained from M-CTS, which indicating that there are stations do not reply with M-CTS).
Thus, it would have been obvious to the person of ordinary skill in the art at the time of the filed to implement the system or method as taught by DENTENEER in the system of KIM, SEOK, and GHOSH to response with CTS or not.
The motivation would have been to exploit the MU diversity and the encoded information can be more precise, such as received SNR from each antenna.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20130301605), SEOK (US 20160066349), and GHOSH et al. (US 20130223419) as in claim 2 in further view of LIU et al. (US 20110305156).

Regarding claim 9, KIM does not explicitly teach the device of claim 2, wherein the processing circuitry is further configured to determine, based at least in part on the first channel status response that the first user device identifies the wireless channel to be clear.
But, LIU in a similar or same field of endeavor teaches wherein the processing circuitry is further configured to determine, based at least in part on the first channel status response that the first user device identifies the wireless channel to be clear (par. 78).
Thus, it would have been obvious to the person of ordinary skill in the art at the time of the filed to implement the system or method as taught by LIU in the system of KIM, SEOK, and GHOSH to using CTS as CCA feedback.
The motivation would have been to indicate channels idle/useable to reduce collision.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        07/16/2022